                                                                  July 9, 2019


                                                                                                                 VIA ECF
Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                 Re:      United States v. Abdel-Wadood, 19 Cr. 233

Dear Judge Kaplan:

               When bail was first set for Mr. Abdel-Wadood, we advised the Court that he would
be residing in a studio apartment in Manhattan and that we had provided the address to the
government and Pretrial Services. See letter of 4/26/19. We also noted that the plan was for Mr.
Abdel-Wadood’s wife and children to join him here for the summer, at which point they would
seek a larger apartment, and we would ask the Court to modify this condition accordingly. Mr.
Abdel-Wadood has now located a two-bedroom apartment in Manhattan, where he intends to live
with his family this summer and remain after they leave. (His hope is that they will return to New
York during school vacations.) Once again the government and Pretrial Services have been
provided the address, and both have no objection. There seems to be no formal action required of
the Court (there is no condition to modify), but we thought it appropriate to inform the Court of
the proposed change.

                                                                  Respectfully submitted,
                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman
                                                                  Maggie Lynaugh
PS/ML:wr
cc:  AUSA Brendan Quigley
     Pretrial Services Officer Joshua Rothman




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020-1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
#5962625.1
